DETAILED ACTION

Status of Claims
This action is in reply to the amendments and response filed on August 15, 2022. Claims 1, 9, 19, and 20 have been amended. Claims 1-20 are currently pending and have been examined.

Response to Arguments
101: The Applicants amendments and arguments have been fully considered and are not persuasive.
The Applicant argues (pp. 12-13) that the claims do not recite abstract ideas because of disclosure in the specification. Applicant alleges that various concepts in the specification precludes the claims from including an abstract idea. However, Examiner respectfully disagrees on several counts.
First, none of the concepts argued are claimed. Second, even if assuming the various concepts the Applicant discusses are claimed, Examiner maintains that, inter alia, receive a request to initiate a data transfer …, send a request to initiate a first data transfer from first account to an intermediate account …, receive transaction data and fraud risk data … include an abstract idea within commercial or legal interactions and/or fundamental economic principles subgrouping of certain methods of organizing a human activity because the limitations are directed to processing a financial transaction through an escrow account.
Next, the Applicant argues that the triple entity transaction transfer is significantly more than the application of the abstract idea to a technological environment. However, Examiner respectfully disagrees. 
Examiner maintains that interaction between multiple entities does not preclude the claims from reciting an abstract idea (see MPEP, 2106.04(a)(2) regarding “activity that involves multiple people (such as a commercial interaction)”).
Next, the Applicant cites para. 115 of the specification as filed as the improvement that integrates the abstract idea into a practical application. However, Examiner respectfully disagrees.
The Para. 115 discusses faster data transfers without substantially reducing security. This paragraphs of the disclosure discusses an intended result. The claim is only limited by positively recited elements (see MPEP 2115). There is nothing in the claim limitations about faster data transfers or improved security.
As such, the 101 rejection is maintained.
103: The Applicants amendments and arguments have been fully considered, and are persuasive (see pages 20 and 21 of the Applicant’s arguments in relation to the amended limitations of independent claims 1, 19 and 20). As such, the 103 rejection is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 1-18 are directed to an apparatus, claim 19 is directed to a process, and claim 20 is directed to a product by process.

Claims 1, 19 and 20 are directed to the abstract idea of three party transaction fraud analysis and processing which is grouped under fundamental economic practices or principles and commercial or legal interactions subgroupings within certain methods of organizing human activity in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 19 and 20 recite “receive, …, a request to initiate a data transfer from a first account of a first entity to a second account of a second entity different from the first entity”, “send, …, a request to initiate a first data transfer from the first account of the first entity to an intermediary account of an intermediate entity different from the first entity and the second entity”, “after a threshold duration from a time at which the request to initiate the first data transfer was sent and  before completion of the first data transfer”, “receive transaction data for the first account of the first entity for the threshold duration and fraud risk data concerning one or both of the first entity and the second entity”, “in response to a determination that the likelihood that the first data transfer fails without completion is below the threshold likelihood that the first data transfer fails without completion, sending, …, a request to initiate a second data transfer from the intermediary account to the second account”. Claims 1, 19, and 20 are also directed to the abstract idea of data transfer failure probability calculation within the mathematical relationships and calculations subgroupings of mathematical concepts grouping in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 19, and 20 recite “determine a likelihood that the first data transfer fails without completion based on predetermined authorization criteria, wherein the predetermined authorization criteria are based on ….”, “determine whether the likelihood that the first data transfer fails without completion after being initiated is below a threshold likelihood that the first data transfer fails without completion”. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a processor, a communication system”, “a communications network”, “a memory”, “a data transfer server”, “an application server” represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular technological environment or field of use (see MPEP 2106.05 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of three party transaction fraud analysis and processing. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of three party transaction fraud analysis and processing and data transfer failure probability calculation using computer technology (e.g. a processor, see specification as filed, ¶ 118). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I), (A), (f), & (h)).

Hence claims 1, 19, and 20 are not patent eligible.

As per dependent claims 7-11 and 14-18, these claims further define the abstract idea noted in claim 1. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 7-11 and 14-18 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

As per dependent claims 2-6 and 12-13, the dependent claims recite the additional elements of “a risk assessor server”, “a data verifier server”, “a database of the application server”. The additional elements are considered to be mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea when considered for patent eligibility under Prong Two of Step 2A. (See MPEP 2106.05 (f) & (h)). Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform the abstract idea. (See MPEP 2106.05 (f) & (h)). In addition, the dependent claims include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material that amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible (MPEP 2106.05 (g) & (h)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692              


/EDWARD J BAIRD/Primary Examiner, Art Unit 3692